DETAILED ACTION
Acknowledgments
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Final action in reply to the application 16733201 amendment filed on 06/23/2021.
Claims 1 – 5 have been amended
Claims 2 – 3, and 5 have been cancelled
Claims 1 and 4 currently pending and have been examined.
  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2021 was fully considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.   


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




Claims 1, and 4 are rejected under pre-AIA  35 U.S.C. 103 as being Unpatentable over US Patent 8079118 – Gelvin et al. hereinafter as GELVIN

Regarding Claim 1 and 4:
GELVIN discloses:
1. (Currently amended) A method to provide a platform for vehicle-related application programs, comprising: 
receiving, by a first apparatus located on-board a first vehicle, data about the first vehicle that is collected from one or more on-board sensors; (See ref at least at col 7 line 44 – 55 and 9 – 23)
transmitting approximately continuously, to a first data and communication center operated by a first business, the data about the first vehicle, wherein the first data and communication center is remote from a plurality of vehicles from which it receives vehicle data; (Col 10 line 1 21 )
selecting, performed by the first data and communication center, of a first record representing the first vehicle, wherein the first record is part of a first database that contains a plurality of records with each record representing a vehicle; (Col 5 line 25 – 47 and Col 23 line 17 – 31, and col 24 line 19 – 37)
updating approximately continuously the first record, wherein the first record is updated according to received data about the first vehicle; (Col 31 line 3 – 30)
receiving, by a second apparatus located on-board a second vehicle, data about the second vehicle that is collected from one or more on-board sensors, wherein the second vehicle is not the first vehicle; transmitting approximately continuously, to the first data and communication center, the data about the second vehicle; (Col 5 line 25 – 47 and Col 23 line 17 – 31, and col 24 line 19 – 37)
selecting, performed by the first data and communication center, of a second record representing the second vehicle, wherein the second record is part of the first database; 
updating approximately continuously the second record, wherein the second record is updated according to received data about the second vehicle; (Col 31 line 3 – 30)
accessing, with a first handheld smart-WAN communications device, the first record and the second record of the first database by using a first application program produced by a second business, the first database accessed through an application programming interface provided by the first business, wherein the application programming interface is open to third party applications;   (See ref at least at col 31 line 3 – 30 and col 29 line 53 – 64 and  col 6 line 29 – 54 – regarding wireless communications device)) (***where in the business is interpreted to be the 3rd party application / developers***)
accessing, with a second rd party application / developers***)

GELVIN does not explicitly disclose of “a first wireless WAN Communications device… a second wireless wan communications device” and “ a first business.. a second business.. a third business.. wherein the first, second, and third businesses are independent of each other” However GELVIN does disclose of utilizing an API produced by Businesses(3rd party developers / application – Col 29 line 53 - 64) and the data accessed by wireless communication devices(WAN Wireless communication devices – Col 6 line 29 – 54). It would be obvious to one of ordinary skill in the art at the time of invention for GELVIN to be capable of disclosing data developed by different business and accessed by different devices because 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        




                                                                                                                                                                                  /HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681